Citation Nr: 0416117	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-21 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of exostectomy and arthritis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  Thereafter, he had additional service in the 
United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was before the Board in October 2002 
and July 2003 when it was remanded for additional 
development.  By rating decision dated in January 2004, the 
RO recharacterized the veteran's left foot disability as 
residuals of exostectomy and arthritis, and granted an 
increased, 10 percent, rating for the disability, effective 
March 26, 1999.  Thereafter, the veteran continued his 
appeal.

In February 2003, the veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

The Board also notes that by rating decision dated in January 
2004, the RO granted service connection for right ankle 
disability, left ankle disability and right foot disability.  
The United States Court of Appeals for the Federal Circuit 
has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Therefore, the only issues remaining for the Board's 
consideration are those listed on the title page of this 
decision.

(The issue of entitlement to service connection for bilateral 
knee disability is addressed in the remand that follows the 
order section of this decision.)


FINDING OF FACT

Since March 1999, the veteran's service-connected left foot 
disability has been manifested by residuals of exostectomy 
and degenerative joint disease with moderately severe 
functional loss.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for service-
connected left foot disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5284 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

With regard to the veteran's claim for an initial rating in 
excess of 10 percent for residuals of exostectomy and 
arthritis of the left foot, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
VCAA and the regulations implementing it are not applicable 
to initial evaluation issues.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The Board is bound by this opinion.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  

In any event, the Board notes that through the supplemental 
statements of the case and letters from the RO to the 
veteran, in particular September and November 2003 letters, 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable the RO to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire the RO to 
obtain such evidence on his behalf.  In addition, the RO 
informed the veteran to submit any pertinent evidence in his 
possession.

The record also reflects that all available medical evidence 
identified by the veteran has been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board will address the merits of the 
veteran's claim.  



Factual Background

The veteran served on active duty from November 1976 to 
November 1979.  Service personnel records note that the 
veteran participated in paratrooper training for 3 weeks 
prior to being permanently disqualified for not being 
adaptable to airborne training and lack of motivation.

Service medical records note the veteran's history of pain on 
the dorsum of the left foot.  In November 1977, the veteran 
underwent an exostectomy.  In April 1978, the veteran was 
placed on a 45-day physical profile for left foot pain.  In 
May 1979, the veteran was seen with complaints of pain over 
the scar area of the dorsum of the left foot.

On reserve examination in December 1983, the veteran denied 
any problems with his left foot.  Clinical evaluation of the 
feet was normal.

In March 1999, the veteran submitted a claim for service 
connection for left foot disability.  By rating decision 
dated in September 1999, the RO granted service connection 
for residuals of exostectomy of the left foot and assigned a 
noncompensable evaluation, effective March 26, 1999.

A December 1994 VA treatment record notes the veteran's 
complaints of swelling and pain in his feet.  He reported 
experiencing problems with his feet for the past 5 years.  In 
June 1995, a CT scan revealed degenerative changes involving 
multiple joints of the hind foot and mid foot, as well as the 
first metatarsal phalangeal joint.

A February 2000 treatment record from Ralph S. Owings, Jr., 
M.D., notes findings of a tremendous amount of arthritic 
changes in the feet.

A May 2000 treatment record from Barry D. Oliver, M.D., notes 
the veteran's complaints of left foot pain and history of 
surgery to remove a spur from the dorsal aspect of the left 
first metatarsal.  Examination revealed no motion involving 
the mid-tarsal joints.  There was some tenderness associated 
with attempted movement of the mid-foot, even though there 
was no movement whatsoever.  X-rays revealed degenerative 
changes.  The impression included post-traumatic 
osteoarthritis and degenerative joint disease affecting the 
hind foot and the mid-foot.

An August 2000 VA examination report notes the veteran's 
complaints of pain in the medial arch.  He reported 
difficulty running.  Examination revealed no evidence of flat 
feet.  Calluses underlying the first metatarsal head and the 
medial aspect of the distal phalange of the big toe were 
noted.  There were no corns, hammertoes, bunions, or 
bunionettes.  The first metatarsophalangeal joint on the left 
was in 12 degrees of valgus.  X-rays of the feet showed joint 
space narrowing, particularly at the calcaneocuboid joints, 
raising the question of tarsal coalition.  The diagnoses 
included radiographic and clinical evidence suggesting tarsal 
coalition.  The examiner commented: "Tarsal coalition is 
often hereditary and/or on a congenital basis.  I do not 
think that the excision of the dorsal exostosis of the left 
foot is the cause of his tarsal condition."

In an October 2000 letter, Dr. Oliver opined that the 
arthritic changes in the veteran's left foot were consistent 
with the veteran's history as a paratrooper.  That same 
month, he prescribed orthotics for the veteran's feet.

The veteran testified during a February 2003 videoconference 
hearing that he continued to have pain in his left foot.  He 
also testified that he continued to use orthotics.

In a July 2003 Remand, the Board noted that the private 
medical evidence of record raised the issue of entitlement to 
service connection for a left foot disability other than 
residuals of exostectomy.  The Board remanded for a VA 
medical examination specifically for the purpose of obtaining 
medical opinion as to the existence of a nexus, if any, 
between any current left foot disability (other than 
residuals of exostectomy) and service or the service-
connected disability.  Thereafter, the issue of entitlement 
to service connection for a left foot disability other than 
residuals of exostectomy was to be adjudicated in connection 
with the current appeal.

A November 2003 VA examination report notes the veteran's 
complaints of dorsal left foot pain radiating laterally into 
the ankle and up into the knee with prolonged standing or 
walking.  He indicated that the situation was aggravated by 
uneven surfaces.  He reported no medical treatment at the 
present time.  The veteran reported using an elastic brace on 
his feet and ankles, as well as a cane.  He denied wearing 
corrective shoes, but indicated that he used over-the-counter 
shoe inserts, which helped him to some extent.  Examination 
revealed that the left first metatarsophalangeal joint was in 
10 degrees of valgus and was flexible.  The IP joint was in 
20 degrees of valgus.  There were no bunions or bunionettes.  
There was some tendency to flexion at the toes, but no frank 
hammertoes had developed.  There were some corns on the 
medial aspect of proximal phalynx of the large toe; there 
were some calluses underlying the first metatarsal heads 
bilaterally.  Attempted heel rise test resulted in no 
subtalar movement; the veteran could barely go up on his 
tiptoes.  The medial longitudinal arch was shallow with non-
weight-bearing; there was no change with weight bearing.  A 
2.5-centimeter by .3-centimeter longitudinal scar was noted 
over the base of the first metatarsal at the dorsal aspect of 
the foot.  There appeared to be some underlying residual 
exostosis.  X-rays of the left foot revealed degenerative 
changes in the hind foot with hallux valgus and first 
metatarsophalangeal degenerative changes.  The diagnoses 
included extensive degenerative joint disease involving the 
hind foot.  The examiner stated that it was at least as 
likely as not that the currently diagnosed left foot 
disability other than residuals of exostectomy is related to 
the veteran's military service or his service-connected left 
foot disability.

By rating decision dated in January 2004, the RO 
recharacterized the veteran's left foot disability as 
residuals of exostectomy and arthritis, and granted an 
increased, 10 percent, rating for the disability, effective 
March 26, 1999.  Thereafter, the veteran continued his 
appeal.

Analysis

The veteran contends that he is entitled to a higher rating 
for his service-connected left foot disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected residuals of exostectomy and 
arthritis of the left foot are currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
which provides that traumatic arthritis is rated as 
degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5284, a moderate foot injury is 
assigned a 10 percent rating, a moderately severe foot injury 
is assigned a 20 percent rating, and a 30 percent rating is 
assigned for severe foot injury.  A notation following this 
Diagnostic Code provides that a 40 percent rating is to be 
assigned with actual loss of use of the foot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The medical evidence shows that the veteran has residuals of 
exostectomy and degenerative changes in the left foot.  A 
December 1994 VA treatment record notes the veteran's 
complaints of pain and swelling.  An August 2000 VA 
examination report notes the veteran's complaints of pain and 
difficulty running.  A November 2003 VA examination report 
notes the veteran's complaints of pain with prolonged 
standing or walking.  While Diagnostic Code 5284 does not 
specifically contemplate limitation of motion, there is the 
matter of the discomfort caused by pain, weakness, excess 
fatigability and swelling, which could, conceivably, result 
in functional loss beyond that which is shown objectively.  
See 38 C.F.R.  §§ 4.40 and 4.45, and DeLuca, supra.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
a 20 percent rating for the veteran's left foot (for overall 
moderately severe foot disability), under Diagnostic Code 
5284, is warranted.  There is no medical or other objective 
evidence of more than moderately severe left foot impairment.  
The Board notes that the veteran has not required continued 
medical attention and is not currently receiving medical 
treatment.  Therefore, a rating in excess of 20 percent is 
not warranted. 

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his left foot disability, as 
prescribed by Fenderson.  However, at no time does the 
evidence show entitlement to a rating in excess of 20 
percent.  The rating described above reflects the greatest 
degree of disability shown by the record; thus, a staged 
rating is not for application.


ORDER

An initial 20 percent rating for residuals of exostectomy and 
arthritis of the left foot is granted, subject to the 
criteria governing awards of monetary benefits.


REMAND

The veteran contends that he has knee disabilities that are 
related to an injury sustained during airborne training in 
service.

Service medical records note that the veteran was seen in 
March 1979 with complaints of bilateral knee pain and 
swelling; upon examination, some crepitus was noted.  In 
September 1979, the veteran was seen with complaints of a 6-
month history of knee pain and stiffness; mild crepitus was 
noted on examination.

Following service, in February 2000, the veteran's private 
physician noted the veteran's history of military injuries 
and current findings of some very early spurring in the right 
knee.  Another private physician diagnosed inflammatory 
synovitis of both knees in July 2000; this same physician 
opined in February 2003 that the veteran's "present 
condition" had its inception while he was on active duty.

In the July 2003 Remand, the RO was directed, in part, to 
arrange for an exhaustive search for all service medical 
records during all periods of the veteran's military service, 
including his service in the Army Reserves in the 1980's.  
Thereafter, the RO was to obtain a VA medial opinion as to 
the etiology of any currently present knee disability.  The 
examiner was to consider the veteran's pertinent medical 
history and was to set forth the complete rationale for all 
opinions expressed and conclusions reached.  This development 
was not fully accomplished.

The Board notes that the RO contacted the National Personnel 
Records Center (NPRC) in St. Louis, Missouri and requested a 
search for additional service medical records; no additional 
records were found.  However, a December 2003 report of 
contact notes that additional service medical records would 
have been forwarded to the United States Army Reserve 
Personnel Center (ARPERCEN) (now the United States Army 
Reserve Personnel Command, or ARPERSCOM).  The Board notes 
that the RO did not request service medical records from 
ARPERCEN/ARPERSCOM.

Moreover, the Board notes that the veteran did undergo a VA 
examination in November 2003.  The examiner noted the 
veteran's complaints of bilateral patellar pain, burning and 
stinging.  X-rays revealed some patellar spurring.  The 
examiner opined that it was not as least as likely as not 
that the veteran has a current knee disability related to his 
military service.  However, the examiner provided no reasons 
and bases for his opinion, and he did not address the 
findings made by the veteran's private physicians.  
Therefore, the VA opinion is not adequate for adjudication 
purposes.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the July 2003 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should specifically contact 
ARPERCEN/ARPERSCOM and request all 
available service medical records from 
any verified period of ACDUTRA, 
particularly records relating to knee 
disabilities.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present knee 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
informed of the consequences of his 
failure to appear without good cause.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
answer the following question:  Is it as 
least as likely as not that any currently 
diagnosed knee disability is related to 
the veteran's military service?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  The RO should then undertake any 
other development required under the VCAA 
or the implementing regulations.

4.  Thereafter, the RO should adjudicate 
the veteran's claims for service 
connection on de novo basis, without 
regard to any prior decisions on this 
claim.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, a supplemental statement of 
the case that accurately reflects the 
reasons for the decision and contains a 
recitation of the applicable laws and 
regulations should be provided to the 
veteran and his representative.  They 
should be afforded the requisite 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



